Citation Nr: 1009831	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  95-42 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

An October 2002 Board decision found that the Veteran had 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a low back disability 
since the most recent denial of reopening of that claim in 
October 1999 but denied service connection for a low back 
disability on the merits.  The Veteran appealed that Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a May 2004 Order vacated the Board's 
decision and remanded the matter for compliance with 
38 U.S.C.A. § 5103(a) of the Veterans Claims Assistance Act 
of  2000 (VCAA).  In a March 2008 per curiam opinion, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) summarily affirmed the Court's May 2004 
decision.  

Subsequently, in October 2008 the Board remanded the claim 
for further development.  A June 2009 Board decision again 
found that new and material evidence had been submitted to 
reopen the claim and denied the claim on the merits.  The 
Veteran appealed that Board decision, and pursuant to a 
January 2010 Joint Motion for Remand, the Court vacated the 
June 2009 Board decision and remanded the claim to obtain the 
Veteran's service personnel records and to address lay 
evidence on file.  

In the Joint Motion it was stipulated that "[t]he parties 
agree that the Board's decision that the Appellant is not 
entitled to service connection for a low back disability 
should be vacated and remanded for development and 
readjudication in accordance with the foregoing discussion."  

The Board finds that it is clear from "the foregoing 
discussion" within the Joint Motion for Remand that upon 
remand of the claim back to the Board, the Board is to 
discuss entitlement to service connection for a low back 
disorder on the merits.  In this regard, the Board has twice 
before found that the additional evidence received since the 
October 1999 rating decision is new and material for the 
purpose of reopening the claim.  Accordingly, the issue on 
appeal is limited to addressing the claim on the merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In part, the Joint Motion stated that because the Veteran had 
stated that following two inservice back injuries he had been 
placed on light duty for the remainder of his career during 
service, the Veteran's service personnel records should have 
been obtained prior to the Board's having adjudicated the 
claim on the merits.  

In this regard, the Board notes that following a March 2006 
request, the National Personnel Record Center (NPRC) stated 
that it had conducted an extensive and thorough search for 
its records and was unable to locate the records requested 
(i.e., the Veteran's service personnel records in conjunction 
with a claim for service connection for PTSD).  On the basis 
of the request presented, the NPRC concluded that the records 
either do not exist, the NPRC did not have them, or that 
further efforts to locate them at the NPRC would be futile. 

Nevertheless, the Joint Motion, which has been approved by 
the Court, instructs the Board to remand the case for the 
purpose of obtaining the Veteran's service personnel records.  

Also, the evidence on file indicates that in 1979 the Veteran 
incurred two work-related injuries.  A May 1984 statement 
from a private chiropractor reflects that the Veteran had 
first been seen in January 1979 while employed by Mountain 
States Fence Company.  His treatment had extended through 
September 1979 and it was felt that he would still have a 
very weakened structural problem that would require proper 
follow-up care and a maintenance program.  

Other than the service treatment records, there is no 
evidence prior to 1979 that the Veteran had low back 
disability.  Also, since the Veteran apparently sustained 
work-related injuries, it is expected that he would have 
filed one or more claims for Workman's Compensation.  
Accordingly, the records of any Workman's Compensation 
claim(s), including any medical records associated therewith, 
could prove invaluable in adjudicating this claim and, so, 
should be obtained. 

Assuming additional evidence is obtained, further examination 
of the Veteran is needed for an examination which encompasses 
all evidence now on file and which may be obtained upon 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to obtain the Veteran's service 
personnel records.  

If necessary, request that the NPRC re-
state whether the service personnel 
records (1) cannot be located, (2) that 
the National Personnel Records Center 
does not have the service personnel 
records, and (3) whether further 
efforts to locate and obtain those 
records would be futile.  

2.  Contact the Veteran and inquire 
whether he has copies of his service 
personnel records and request that if 
he does, that he should submit 
duplicate copies of all such records to 
the RO. 

3.  The Veteran should be requested to 
provide as much identifying information 
as possible concerning any Workman's 
Compensation claims he has filed since 
his discharge from military service in 
October 1971, to include any claim(s) 
filed for one or more job-related back 
injury(ies) in 1979.  This should 
include the claim number or other 
identifying information as to the 
claim(s) as well as all clinical 
sources involved in treatment or 
evaluation relevant to either such 
injury(ies) or such claim(s).  

If sufficient information is not 
provided by the Veteran, request the 
Veteran to provide the mailing address 
of his employer in 1979 and take the 
appropriate steps to contact the 
employer to obtain as much information 
as possible regarding the Veteran's 
apparent work-related back injuries in 
1979.  

If necessary, take the appropriate 
steps to contact the appropriate state 
agency to obtain all records pertaining 
to any Workman's Compensation claim(s) 
filed by the Veteran for any 
injury(ies) sustained in 1979.  

Obtain any Workman's Compensation 
decision and all associated records.   

4.  Make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo a VA examination to 
obtain a medical opinion concerning the 
nature, etiology, and probable time of 
onset of any low back disorder that the 
Veteran now has.  The VA examiner 
should indicate whether it is at least 
as likely as not that any such disorder 
currently present is etiologically 
related to the Veteran's military 
service, including any events or 
incidences during service, e.g., his 
inservice muscle strains.  

In making these determinations, the VA 
examiner should review and consider:

The May 1984 statement of a private 
chiropractor that, after two work-
related back injuries, the Veteran 
still had a very weakened structural 
problem;

The undated statement of a VA Chief of 
Neurology that the Veteran had a 
history of inservice back trauma which 
"may have" contributed to or 
accelerated advancement of degenerative 
joint disease of the lumbar spine; 

The VA examination in February 2002 
which found that (a) the Veteran's 
inservice injuries were not severe but 
acute and (b) at service discharge his 
spine was normal and (c) he had not had 
treatment for back problems until his 
postservice work-related injuries, and 
(c) that it would have been difficult 
to work for a fencing company if had 
had significant low back pain; that his 
current low back difficulty was not the 
result of inservice injuries; 

The VA examination in January 2009 when 
it was noted that the May 1984 
statement of a private chiropractor 
reflects that the first evidence of any 
injury to the vertebrae was the 
postservice injuries in 1979 and so the 
current low back disability was less 
likely than not related to the 
inservice soft-tissue injuries and most 
likely related to the injuries in 1979.  

Any inconsistencies between the 
findings, diagnoses or opinions of the 
foregoing should be explained or 
reconciled.  

The rationale for all opinions 
expressed should be discussed.  If, 
however, no opinion can be rendered, 
please explain why this is not 
possible.  The examination report must 
confirm that the claims folder was 
reviewed.  

5.  After the above development has 
been completed, readjudicate the claim.  
If the benefit remains denied, furnish 
the Veteran and his attorney a 
Supplemental Statement of the Case and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

